                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


    QUALITY PRODUCTS, INC.,                          Case No. 18-cv-07073-VC
                 Plaintiff,
                                                     ORDER GRANTING MOTION TO
           v.                                        DISMISS COUNTERCLAIM
    SONA FOODS, INC., et al.,                        Re: Dkt. No. 37
                 Defendants.

        The motion to dismiss the counterclaim is granted with leave to amend. As alleged,

SONA’s counterclaim for tortious interference with business relations is based on

communications – a letter, phone calls, and in-person visits – that are covered by the litigation

privilege. See Cal. Civ. Code § 47(b).1 The communications were made during the pendency of a

lawsuit between Quality Products and SONA’s supplier, Verka Food International. See generally

Quality Products, Inc. v. Verka Food Products Ltd., No. 2:17-cv-01418-MJP (W.D. Wash.

Sept. 20, 2017). The communications informed retailers that the lawsuit involved products that

they sold and requested information about the sales. Cf. Weiland Sliding Doors & Windows,

Inc. v. Panda Windows & Doors, LLC, 814 F. Supp. 2d 1033, 1040-41 (S.D. Cal. 2011); eCash

Techs., Inc. v. Guagliardo, 127 F. Supp. 2d 1069, 1082 (C.D. Cal. 2000). The retailers have a

significant interest in that dispute because they could potentially be liable for selling infringing

products, and at the very least their inventory could be affected. Cf. Weiland, 814 F. Supp. 2d at

1040-41; Sharper Image Corp. v. Target Corp., 425 F. Supp. 2d 1056, 1079 (N.D. Cal. 2006);

eCash, 127 F. Supp. 2d at 1082; Abraham v. Lancaster Community Hospital, 217 Cal. App. 3d

1
 The request for judicial notice filed by Quality Products is denied because the documents were
not necessary to decide the motion to dismiss.
796, 823 (Cal. Ct. App. 1990). And the privilege applies regardless of whether the

communications were made with malice. See Silberg v. Anderson, 50 Cal. 3d 205, 216 (1990).

       Although it seems unlikely that an amended counterclaim could survive a renewed

motion to dismiss based on the litigation privilege, SONA will be given leave to amend in an

abundance of caution. Any amended counterclaim must be filed within 21 days of this order.



       IT IS SO ORDERED.

Dated: May 3, 2019
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge




                                               2
